1    Ronald Y. Rothstein (pro hac vice)
     RRothste@winston.com
2    WINSTON & STRAWN LLP
     35 West Wacker Drive
3    Chicago, IL 60601-9703
     Telephone: (312) 558-5600
4    Facsimile: (312) 558-5700
5    Megan L. Whipp (SBN: 319182)
     MWhipp@winston.com
6    WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
7    Los Angeles, CA 90071-1543
     Telephone:    (213) 615-1700
8    Facsimile:    (213) 615-1750
9    Crista N. Welch (SBN: 312582)
     CWelch@winston.com
10   WINSTON & STRAWN LLP
     101 California Street
11   San Francisco, CA 94111-5802
     Telephone:     (415) 591-1000
12   Facsimile:     (415) 591-1400
13   Attorneys for Defendant
     THE J.M. SMUCKER COMPANY
14
15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
18
     SHELLY ROBINSON, individually and on          )   Case No. 4:18-cv-04654-HSG
19   behalf of all others similarly situated,      )
                                                   )   CLASS ACTION
20                  Plaintiff,                     )
                                                   )   STIPULATION AND JOINT CASE
21          vs.                                    )   MANAGEMENT ORDER
                                                   )
22   THE J.M. SMUCKER COMPANY, an Ohio )               Judge: Hon. Haywood S. Gilliam, Jr.
     corporation; and DOES 1 through 10, inclusive )   Courtroom: 2
23                                                 )
                    Defendants.                    )   Complaint filed: August 2, 2018
24                                                 )   First Amended Complaint filed: October 24,
                                                   )   2018
25                                                 )
26
27
28

                                                                                  CASE NO. 4:18-CV-4654
                                                               STIPULATION AND CASE MANAGEMENT ORDER
1           Plaintiff Shelly Robinson (“Plaintiff”) and Defendant The J.M. Smucker Company
2    (“Defendant”) respectfully submit this Stipulation and [Proposed] Joint Case Management Order as
3    requested by the Court during the Case Management Conference.
4           Discovery schedule:
5                  Fact discovery cut-off – Monday, July 1, 2019
6                  Plaintiff’s expert report due – Thursday, August 1, 2019
7                  Defendant’s expert report due – Monday, September 16, 2019
8                  Depositions completed – Thursday, October 31, 2019
9           Class certification schedule:
10                 Plaintiff’s motion for class certification due – Monday, April 30, 2019
11                 Defendant’s response due – Friday, June 14, 2019
12                 Plaintiff’s reply due – Monday, July 15, 2019
13                 Class certification hearing – Thursday, August 1, 2019
14          After the Court issues a decision on class certification, the Court will schedule a conference
15   with the Parties to discuss subsequent dispositive motion, pre-trial and trial deadlines.
16
17   Dated: November 20, 2018                      PACIFIC TRIAL ATTORNEYS, P.C.
18                                                 By: /s/ Scott J. Ferrell
                                                       Scott J. Ferrell, Bar No. 202091
19                                                     sferrell@pacifictrialattorneys.com
                                                       PACIFIC TRIAL ATTORNEYS, P.C.
20                                                     4100 Newport Place Drive, Ste. 800
                                                       Newport Beach, CA 92660
21                                                     Telephone: (949) 706-6464
                                                       Facsimile: (949) 706-6469
22
                                                         Attorneys for Plaintiff
23                                                       SHELLY ROBINSON
24
25   Dated: November 20, 2018                      WINSTON & STRAWN LLP
26                                                 By: /s/ Ronald Y. Rothstein
                                                       Ronald Y. Rothstein (pro hac vice)
27                                                     RRothste@winston.com
                                                       WINSTON & STRAWN LLP
28                                                     35 West Wacker Drive
                                                        1
                                                                                        CASE NO. 4:18-CV-4654
                                                                     STIPULATION AND CASE MANAGEMENT ORDER
1                                                       Chicago, IL 60601-9703
                                                        Telephone: (312) 558-5600
2                                                       Facsimile: (312) 558-5700
3                                                       Attorneys for Defendant
                                                        THE J.M. SMUCKER COMPANY
4
5                          ATTESTATION PURSUANT TO LOCAL RULE 5-1

6           Pursuant to Local Rule 5-1(i)(3), regarding signatures, I attest under penalty of perjury that

7    the concurrence in filing of this document has been obtained from its signatories.

8
9    Dated: November 19, 2018

10
                                                        /s/ Ronald Y. Rothstein
11                                                      Ronald Y. Rothstein (Pro Hac Vice)
12
13   IT IS SO ORDERED.

14
15   Date: November 20, 2018                               __________________________
                                                           Hon. Haywood S. Gilliam, Jr.
16                                                         Judge of the Northern District
17                                                         Court of California

18
19
20
21
22
23
24
25
26
27
28
                                                       2
                                                                                       CASE NO. 4:18-CV-4654
                                                                    STIPULATION AND CASE MANAGEMENT ORDER
